Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 1 of 12 PageID #: 84

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS
                                                         X             Index No.:   525787/2020
JERUSALEM NY ENTERPRISES LLC

                       Plaintiff,                                      SUMMONS
       -against-

HUBER ERECTORS & HOISTING, LLC, and
KAKEL MAINTENANCE & CONSTRUCTION, and
RICHARD T. LAUER, ESQ., and
LAUERLAW, LLC.

                       Defendants.
                                                         X
To the above named Defendant(s):

PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to

Appear in the Supreme Court of the State of New York, County of Kings at 360 Adams St #4,
Brooklyn, NY 11201 to answer the complaint of the herein named plaintiff and to serve a copy
of your answer on the plaintiff at within the time provided by law; within 20 days after the
service of this summons, exclusive of the days of service, or 30 days after service is complete if
this summons is not personally delivered to you within State of New York. In the case of your
failure to appear or answer, Judgment will be taken against you by default for the relief
demanded in this complaint.

Plaintiff’s address:4013 13TH AVENUE, 2ND FLOOR,
                    BROOKLYN, NEW YORK, 11218
Defendants’ addresses:
                                                RICHARD T. LAUER, ESQ, and
HUBER ERECTORS & HOISTING, LLC
                                                LAUERLAW, LLC
KAKEL MAINTENANCE & CONSTRUCTION
                                                335 West Fourth St.
1581 GOODMAN AVE
                                                Cincinnati, OH, 45202
CINCINNATI, OH 45224



Dated: Manhasset, New York
       December 23, 2020
                          By:
                                     THE LAW OFFICE OF DIANA RUBIN
                                     Diana Rubin Esq.
                                     Attorney for Plaintiff
                                     Jerusalem NY Enterprises LLC
                                     1129 Northern Blvd, Suite 404
                                     Manhasset, NY 11030
                                     Tel (212) 603-9334
                                     Fax (516) 272-4171


                                                                                                  1
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 2 of 12 PageID #: 85

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS
                                                          X             Index No.:   525787/2020
JERUSALEM NY ENTERPRISES LLC

                     Plaintiff,                                         COMPLAINT

       -against-

HUBER ERECTORS & HOISTING, LLC, and
KAKEL MAINTENANCE & CONSTRUCTION, and
RICHARD T. LAUER, ESQ., and
LAUERLAW, LLC.

                     Defendants.
                                                    X
       Plaintiff, JERUSALEM NY ENTERPRISES LLC, (“JNE” or “Plaintiff”), for its Complaint

against all defendants, (collectively - “Defendants”), alleges upon information and belief as

follows:

                                           The Parties

1.     Plaintiff, Jerusalem NY Enterprises LLC (“Plaintiff” or “JNE”) is a legal entity that is

       registered and conducts business in the State of New York.

2.     Defendant Huber Erectors & Hoisting, LLC (“Defendant-1” or “Huber”) is a legal entity

       that, upon information and belief, is registered in the State of Washington and conducts

       business in the State of Ohio.

3.     Defendant Kakel Maintenance & Construction (“Defendant-2” or “Kakel”), is, upon

       information and belief, a iictitious entity that lacks proper business registration and is

       not incorporated. Upon information and belief, Kakel conducts business in the State of

       Ohio.

4.     Defendant “Huber” and defendant “Kakel” are collectively referred hereunder as “Huber

       and Kakel”.




                                                                                                   2
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 3 of 12 PageID #: 86

5.    Defendant Richard T. Lauer, ESQ is an individual that, upon information and belief,

      resides in the State of Ohio. Richard T. Lauer, ESQ is/was licensed attorney that

      represents/represented Huber and Kakel.

6.    Defendant LauerLaw, LLC is a domestic limited liability company, with, upon information

      and belief, its principal place of business in the State of Ohio. LauerLaw, LLC is/was

      representing Kakel and Huber.

                                    Jurisdiction and Venue

7.    This Court has subject matter jurisdiction over the occurrences relating to the losses

      claimed by plaintiff as the amount in controversy, exclusive of interest and cost, exceeds

      the jurisdictional limits of the lowest courts.

8.    Venue is proper in Kings County pursuant to CPLR §503.

                                      Factual Allegations

9.    Plaintiff, JNE, is a New York based, domestic limited liability company, which is managed

      and operated by an individual named Ezra Unger.

10.   Ezra Unger concurrently manages another legal entity, namely JNY Capital (“JNY”). JNY is

      currently implicated in a lawsuit (“Ohio action”), litigated in the State of Ohio.

11.   Speciiically, the Ohio action was brought by the City of Cincinnati in Court of Common

      Pleas, Hamilton County, Ohio (“Ohio’s Court”) against Cincinnati Terrace Associates LLC

      (“CTA”) and JNY. Defendants in the current action, Huber and Kakel, were also named as

      defendants in Ohio action.

12.   After the commencement of Ohio action, Huber and Kakel cross-claimed against CTA and

      JNY. JNE was never party to that action and never had any business relations/dealings

      with Huber and/or Kakel.

13.   On October 17, 2019 Huber and Kakel iiled a motion for summary judgment in Ohio

      action, in which they contended that they “and JNY entered into a written contract

                                                                                                   3
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 4 of 12 PageID #: 87

      pursuant to which Huber agreed to perform certain work at the Terrace Plaza Hotel”.

      Again, JNE was never implicated in Ohio action. Also, as mentioned previously, JNE had

      never executed a contract with Huber and Kakel in any form, nor it had any business

      relations/dealings with Huber and Kakel.

14.   In other words, there were never any relations/interactions between JNE and Huber

      and/or Kakel, though litigation proceedings, business interactions or otherwise.

15.   Ultimately, the summary judgment was granted in favor of Huber and Kakel and against

      JNY and CTA on their cross-claim, unopposed. The summary judgment was non-iinal

      and, thus, no appeals could be proffered at that point. Nor the judgment could have been

      enforced by means of garnishment proceedings.

16.   Nevertheless, Huber and Kakel and their attorneys prematurely iiled a Garnishment

      Entry in an attempt to collect funds under the non-iinal judgment. Subsequently, Ohio’s

      Court terminated the Garnishment Entry on the grounds that the summary judgment

      was non-iinal.

17.   Notwithstanding the foregoing, Huber and Kakel, and their attorneys iiled a Garnishment

      Entry against, among other parties, JNE in a clear violation of “judgments’ domestication

      process”. Speciiically, CPLR Article 54 establishes the procedure for domestication of

      foreign judgments - that is to say – judgments issued in states other than the State of

      New York.

18.   Importantly, aside from the fact that JNE was never a party to said action, JNE and JNY

      are New York based legal entities; JNE and JNY operational bank accounts are registered

      in the State of New York. Therefore, in principle, before Garnishment Entry execution in

      the State of New York on the basis of a decision rendered in the state of Ohio, Huber and

      Kakel, and their attorneys had to go through judgment domestication procedures,

      pursuant to CPLR Article 54.

                                                                                             4
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 5 of 12 PageID #: 88

19.   Instead, Huber and Kakel unlawfully curtailed that process and submitted their

      Garnishment Entry directly to Chase bank (“Chase”) to freeze JNE New York bank

      account (as discussed above – JNE was never named as a defendant in any judicial

      proceedings involving Huber and Kakel) funds, without domesticating the judgment.

      It resulted in Chase placing several holds on JNE’s bank accounts, in the amount of

      $862.03 and $36,422.38 on 08/06/2020.

20.   Again, to restate, the garnishment entry was placed and enforced by Chase without

      judgment domestication and, crucially, against JNE – the party that has never been a

      party to a dispute(s) that involved Huber and Kakel.

21.   Subsequently, said funds were transferred to Clerk of Hamilton County Court, pursuant

      to fraudulent (and fraudulently iiled) garnishment entry.

22.   The funds are retained by Hamilton County Clerk of the Court as of the date hereof,

      despite Ohio’s Court subsequent decision holding that the garnishment entry was

      entered prematurely (the Court, however, did not address issues associated with

      judgment domestication and the fact that the garnishment entry was enforced against

      wrong party, therefore the current action is commenced).

23.   These unlawful, egregious and fraudulent acts iinancially immobilized JNE.

24.   Speciiically, it prevented JNE from paying its counterparties on time, exposing JNE to

      iinancial penalties for late payments.

25.   Also, JNE was unable to utilize its frozen operational account to pay its employees over

      the period of time its banks account(s) were frozen. Employees had to be laid off as a

      result.

26.   JNE also suffered reputational damages with its clients; its business relations with its

      creditors deteriorated which caused a negative effect on JNE’s credit score/rating and,

      hence, rising interest rates.

                                                                                            5
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 6 of 12 PageID #: 89

27.   Importantly, JNE incurred damages in the form of legal fees.

28.   All said damages/risks were incurred by JNE as a result of intentional, malicious,

      fraudulent and completely unjustiiied actions of Huber and Kakel and their attorney.

      Huber and Kakel knew that JNE is an unrelated party and yet they submitted to Chase a

      JNE informational printout from NYS Department of State requesting to freeze all

      accounts; Chase subsequently proceeded with the freeze (hold). The afiirmative action of

      submitting an unrelated party information for the purpose of garnishment is ill willed

      and intentionally malicious.

29.   JNE consistently and systematically notiiied Huber and Kakel, their attorneys and Chase

      of the fact that a hold was enforced (placed) against improper (wrong) party, to no avail.

30.   Subsequently, the funds were transferred to the Clerk of Hamilton County Court.

31.   As of today, the funds are still withheld by Clerk of Hamilton County Court, despite Ohio’s

      Court decision stating that the garnishment was premature, improper and, therefore,

      should be terminated.

32.   On a separate note, as indicated in Washington’s Department of State database, Huber’s

      license was suspended on 11/06/2017.

33.   Therefore, Huber operated for more than two years without proper licensing, during

      which, upon information and belief, it allegedly performed the disputed activities.

34.   As for Kakel, upon information and belief, it does not maintain proper business

      registration.

35.   All those facts, taken together, are indicative of pattern of systematic misconduct on part

      of Huber and Kakel.

36.   Eventually, it culminated in Defendants’ egregious attempts to improperly iile a

      Garnishment Entry against plaintiff, which was never a party to a lawsuit and/or never

      dealt with defendants.

                                                                                               6
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 7 of 12 PageID #: 90

37.   Said garnishment holds severely, maliciously and unjustiiiably restricted plaintiff in

      conducting its business operations. As a result, plaintiff incurred substantial damages.

                            AS AND FOR FIRST CAUSE OF ACTION

                                       (Prima Facie Tort)

38.   Plaintiff repeats and realleges each and every allegations set forth in paragraph “1”

      through “37” with the same force and legal effect as if more fully set forth herein.

39.   Defendants intentionally engaged in the conduct alleged above.

40.   Defendants intended its conduct to cause harm to plaintiff without justiiication or

      excuse, in an attempt to disrupt plaintiff’s business, thus pressuring plaintiff into settling

      their unsubstantiated claim.

41.   Defendants’ conduct resulted in special damages being suffered by plaintiff.

42.   Defendants are liable for committing prima facie torts against plaintiff.

43.   As a result of Huber and Kakel intentional, unlawful and malicious actions, plaintiff

      incurred damages in the amount to be determined at trial, but not less than the sum of

      $37,284.41 along with treble damages, i.e. $149,137.64, and legal fees determined by the

      Court.

                                  AS AND FOR SECOND CAUSE OF ACTION

                                                  (Conversion)

44.   Plaintiff repeats and realleges each and every allegations set forth in paragraph “1”

      through “43” with the same force and legal effect as if more fully set forth herein.

45.   On June 4, 2020 attorneys for Huber and Kakel issued a Garnishment Entry upon non-

      iinal decision rendered by the Court; subsequently said defendants in rather malicious

      and fraudulent manner proceeded with enforcing premature Garnishment Entry by

      prematurely providing Garnishment Entry form to Chase along with, accompanying

      fradulent paperwork which contained JNE name on it. Said paperwork had no relation to

                                                                                                   7
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 8 of 12 PageID #: 91

      any court proceedings because JNE was never a party to any litigation involving Huber

      and Kakel prior to the current action.

46.   As a result shortly after execution of Garnishment Entry, Chase froze plaintiff’s bank

      accounts.

47.   Plaintiff was the rightful owner of the monies entrusted in Chase’s custody and care.

48.   Huber and Kakel have refused to unfreeze Plaintiff’s funds, despite Plaintiff’s numerous

      notiiications as to improper and fraudulent nature of defendant’s actions.

49.   Instead, Huber and Kakel, along with its attorneys wrongfully and intentionally deprived

      plaintiff of its property.

50.   Plaintiff in no manner consented to Huber and Kakel misappropriation of their funds.

51.   Plaintiff has been damaged by all defendants in the amount to be determined at trial, but

      not less than the sum of $37,284.41, along with treble damages. i.e. $149,137.64, and

      legal fees determined by the Court.

                                      AS AND FOR THIRD CAUSE OF ACTION

                                       (Fraud/Fraudulent inducement)

54.   Plaintiff repeats and realleges each and every allegations set forth in paragraph “1”

      through “54” with the same force and legal effect as if more fully set forth herein.

55.   Huber and Kakel, and its attorneys, knowingly and fraudulently misrepresented material

      facts as to JNE alleged involvement into a Court’s decision as a defendant, when, in fact, it

      was utterly untrue.

56.   Based on said fraudulent misrepresentation of material facts, JNE’s bank accounts were

      put on hold by Chase, the funds were then transferred to the Clerk of the Court. The

      funds have not been returned to plaintiff as of the date hereof.

57.   As a result, JNE has incurred and continues to incur substantial damages, as of the date

      hereof.

                                                                                                  8
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 9 of 12 PageID #: 92

58.   Plaintiff has been damaged by all defendants in the amount to be determined at trial, but

      not less than the sum of $37,284.41, along with treble damages, i.e. $149,137.64, and

      legal fees to be determined by the Court.

                                   AS AND FOR FOURTH CAUSE OF ACTION

                                                     (Abuse of Process)

59.   Plaintiff repeats and realleges each and every allegations set forth in paragraph “1”

      through “58” with the same force and legal effect as if more fully set forth herein.

60.   By the conduct described above Huber and Kakel, and its attorneys wrongfully employed

      regularly issued process against plaintiff, by maliciously providing fraudulent

      garnishment entry, signed by Huber and Kakel attorney, in his capacity as an ofiicer of

      the court.

61.   The process constituting the garnishment execution is a component element of the

      judicial proceeding.

62.   The garnishment execution, subject to the current action, has unlawfully interfered with

      plaintiff's property.

63.   It is conclusive to note that in any legal proceedings whatsoever, predating the

      garnishment execution, that involved Huber and Kakel the plaintiff was not a party or

      named therein as such.

64.   Huber and Kakel, and their attorneys ulterior motive was to deprive plaintiff of its

      property and/or coerce (through fear of continued account hold) another entity, JNY

      and/or CTA to pay the amounts, claimed by Huber and Kakel.

65.   Huber and Kakel, and their attorneys maliciously and deliberately misused the civil

      judicial process to enforce garnishment entry against unrelated/improper party, i.e. JNE.

66.   Huber and Kakel, and their attorneys requested plaintiff’s bank account to be held

      without any legal basis.

                                                                                                9
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 10 of 12 PageID #: 93

67.      Plaintiff was harmed and is still being harmed and Huber and Kakel, and their attorneys

         conduct was substantial factor causing plaintiff’s harm.

68.      The aforementioned actions constitute abuse of process by Huber and Kakel, and its

         attorneys against plaintiff.

69.      As a result of Huber and Kakel intentional, unlawful and malicious actions, plaintiff

         incurred damages in the amount to be determined at trial, but not less than the sum of

         $37,284.41, along with treble damages, i.e. $149,137.64, and legal fees determined by the

         Court.

                                        PRAYER FOR RELIEF

         WHEREFORE, plaintiff demands judgment:

      (a) On the iirst cause of action against all defendant for prima facie tort, awarding damages

         to plaintiff, in the amount to be determined at trial, but not less than the sum of

         $37,284.41, along with treble damages, i.e. $149,137.64, and legal fees determined by the

         Court; and/or

      (b) On the second cause of action against all defendants for conversion, awarding damages

         to plaintiff, in the amount to be determined at trial, but not less than the sum of

         $37,284.41, along with treble damages, i.e. $149,137.64, and legal fees determined by the

         Court; and/or

      (c) On the third cause of action against all defendant for fraud/fraudulent inducement,

         awarding damages to plaintiff, in the amount to be determined at trial, but not less than

         the sum of $37,284.41, along with treble damages, i.e. $149,137.64, and legal fees

         determined by the Court; and/or

      (d) On the fourth cause of action against all defendant for abuse of process, awarding

         damages to plaintiff, in the amount to be determined at trial, but not less than the sum of




                                                                                                  10
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 11 of 12 PageID #: 94

      $37,284.41, along with treble damages, i.e. $149,137.64, and legal fees determined by the

      Court; and/or



Dated: Manhasset, New York
December 23 , 2020
                          By:
                                  THE LAW OFFICE OF DIANA RUBIN
                                  Diana Rubin Esq.
                                  Attorney for Plaintiff
                                  Jerusalem NY Enterprises LLC
                                  1129 Northern Blvd, Suite 404
                                  Manhasset, NY 11030
                                  Tel (212) 603-9334
                                  Fax (516) 272-4171




                                                                                            11
Case 1:21-cv-00376-MKB-CLP Document 7-2 Filed 02/03/21 Page 12 of 12 PageID #: 95

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS
                                                                          X                  Index No.:      525787/2020
JERUSALEM NY ENTERPRISES LLC

                            Plaintiff,
         -against-

HUBER ERECTORS & HOISTING, LLC, and
KAKEL MAINTENANCE & CONSTRUCTION, and
RICHARD T. LAUER, ESQ., and
LAUERLAW, LLC.

                            Defendants.
                                                                          X




                                         SUMMONS AND COMPLAINT



Pursuant to 22 NYCRR 130-1.1-a, the undersigned, an attorney admitted to practice in the courts of New York State.
Certifies that, upon information and belief and reasonable inquiry, (1) the contentions contained in the annexed document
are not frivolous and that (2) if the annexed document is an initiating pleading, (1) the matter was not obtained through
illegal conduct, or that if it was, the attorney or other persons responsible for the illegal conduct are not participating in
the matter or sharing in any fees earned therefrom and that (ii) if the matter involves potential claims for personal injury
or wrongful death, the matter was not obtained in violation of 22 NYCRR 1200.41-a.
Dated: 12/23/2020                                         Signature

                                                        Print Signer’s Name          Diana Rubin


                            THE LAW OFFICE OF DIANA RUBIN
                                      Diana Rubin Esq.
                                     Attorney for Plaintiff
                                         JERUSALEM NY ENTERPRISES LLC
                                         1129 Northern Blvd, Suite 404
                                             Manhasset, NY 11030
                                              Tel (212) 603-9334
                                              Fax (516) 272-4171




                                                                                                                           12
